t c summary opinion united_states tax_court john j ekeh petitioner v commissioner of internal revenue respondent docket no 21806-12s filed date howard n kaplan for petitioner douglas s polsky and dennis richard onnen for respondent summary opinion paris judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure and dollar_figure for and respectively respondent also determined sec_6662 penalties of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioner is limited under the passive_loss_rules in sec_469 as to whether he may deduct on his tax_return certain expenses with respect to commercial real_estate he owned and liable for accuracy-related_penalties under sec_6662 for and all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner conceded in full the dollar_figure deficiency for for respondent determined that petitioner was not a real_estate_professional and was subject_to the passive_activity_loss rules however the parties agreed that the adjusted_gross_income limitation under sec_469 applied to as a result respondent determined petitioner had established that he sustained a deductible loss after the passive_activity limitation of dollar_figure which reduced petitioner’s income for petitioner also conceded certain adjustments to the schedule c profit or loss from business for his legal practice for see infra note adjustments for for self-employment_tax the self-employment_tax continued background some of the facts are stipulated and are so found the stipulation of facts the first supplemental stipulation of facts the second supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in nebraska when he timely filed his petition petitioner attended high school and some college courses in nigeria petitioner and his brother immigrated to the united_states after their parents died and they remain a close-knit family petitioner completed a college degree from creighton university in nebraska and in graduated from texas southern university school of law petitioner is a member of the nebraska bar and practiced law in nebraska for the years at issue i petitioner’s and tax returns petitioner prepared and timely filed his and form sec_1040 u s individual_income_tax_return for petitioner filed a schedule c with respect to his legal practice and reported gross_receipts of dollar_figure expenses continued deduction and the making_work_pay_credit are computational they depend on the resolution of the two issues for and will not be discussed further totaling dollar_figure and a net profit of dollar_figure for petitioner also filed a schedule c reflecting a commercial real_estate business operating as margek real_estate llc margek margek is a single-member llc of which petitioner is the only member on that schedule c petitioner did not report any gross_receipts but reported expenses totaling dollar_figure for petitioner filed a schedule c with respect to his legal practice and reported gross_receipts of dollar_figure total expenses of dollar_figure and a net profit of dollar_figure for petitioner also filed a schedule c for margek on that schedule c petitioner did not report any gross_receipts but reported expenses totaling dollar_figure for respondent disallowed the following expense deductions petitioner claimed with respect to his legal practice other expenses dollar_figure meals and entertainment dollar_figure and travel dollar_figure petitioner conceded these adjustments for his legal practice for respondent determined the following expense deductions petitioner claimed with respect to his legal practice were disallowed other expenses for a loan dollar_figure telephone dollar_figure meals and entertainment dollar_figure travel dollar_figure and office expenses dollar_figure respondent also determined that petitioner did not include in the income of the legal practice taxable interest of dollar_figure petitioner conceded these adjustments for his legal practice ii notice_of_deficiency respondent issued a notice_of_deficiency to petitioner for and for after concessions by the parties see supra note sec_2 and the following disallowed expense deductions with respect to petitioner’s commercial rental real_estate activity are at issue dollar_figure paid to a company for framing and drywall installation done on the commercial rental real_estate mortgage interest of dollar_figure a brokerage fee of dollar_figure paid with respect to finding a tenant for the commercial rental real_estate and real_estate_taxes of dollar_figure the parties stipulated that petitioner has substantiated the payment of the mortgage interest brokerage fee and real_estate_taxes respondent conceded that petitioner has substantiated the payment of the dollar_figure expense for the framing and drywall installation but disputes its deductibility iii petitioner’s legal practice during and petitioner operated a legal practice he has operated that business since passing the bar petitioner practiced in the area of personal injury law petitioner’s legal practice was contingent-fee based and he did not record his time for billing purposes petitioner was typically paid when a case settled the amount of time required until a case would settle varied sometimes the case could take three months to settle and sometimes it could take four years when a new client came into the office petitioner would meet with the client and after that his assistant did most of the footwork petitioner would negotiate with insurance_companies in most of his cases these negotiations might not be done in his office with some of the negotiations being done over the phone or while he was in his car during petitioner deposited dollar_figure into the operating account for his legal practice that amount represented attorney’s fees from a contingent-fee arrangement in a case he had handled over several previous years iv petitioner’s commercial rental real_estate in petitioner through margek purchased one unit on the second floor of a three-story office building in omaha nebraska unit the unit was a condominium and petitioner was required to pay condominium fees before petitioner purchased the unit he shared his intention to purchase it with his brother and they toured the unit together the unit was unfinished open space and at the time petitioner purchased the unit it did not have any walls or ceilings on date petitioner entered into a uniform commercial listing contract for lease listing contract with respect to the unit with a real_estate broker by the terms of the listing contract petitioner contracted with the real_estate broker to list the unit and offer it for sale or lease through date the listing contract terminated without the unit’s being sold or rented although petitioner subsequently tried to market the unit on his own he was not able to rent or sell the unit by the end of petitioner had not yet rented or sold the unit but continued to make loan payments and pay condominium fees because of his cashflow concerns in petitioner decided to hire a friend’s company carovic logistics logistics to finish the interior of the unit by doing framing and installing drywall logistics used a crew of three to four people to perform the work the work did not start until date petitioner paid logistics dollar_figure for this work in date the framing and drywall installation buildout took from january through sometime in date to complete sometime in a potential tenant john hancock insurance co john hancock was introduced to petitioner by the real_estate broker who had had the previous listing contract john hancock submitted a request for proposal to the real_estate broker on date on date petitioner entered into petitioner conceded that during he was not a real_estate_professional as defined under sec_469 the term of the listing contract with the real_estate broker was from may through date the record does not indicate whether the listing contract was renewed but the record does indicate that a brokerage fee was paid to continued an office lease with john hancock as tenant of the unit the term of the john hancock lease was from date through date the john hancock lease required petitioner to make certain improvements to the unit to comply with the terms of the john hancock lease petitioner entered into a construction management agreement dated date with a construction company for improvements to the unit under this agreement the construction company was hired to construct certain improvements to the unit under the agreement the construction company was to do the following estimate the cost of the construction including costs of labor materials equipment furnishings fees permits surveys and other costs obtain and review bids and negotiate proposals with respect to the construction petitioner was to approve all bids and make the final_determination as to awards of any contracts review any construction contracts and make recommendations to petitioner continued the same real_estate broker when john hancock was secured as a tenant petitioner testified that the term of the contract was orally extended coordinate sequence and schedule all work required to be performed under the contracts for any construction work and the delivery of equipment and materials obtain necessary building and other permits for the project consult with petitioner with respect to the resolution of any design or other issues that adversely affect the constructibility of the unit develop and implement procedures for petitioner to review and process contractor’s applications for progress and final payments review and consult with petitioner with respect to any change orders keep petitioner advised of the progress of the construction of the project essentially the construction company acted as a general contractor a certificate of occupancy was issued with respect to the unit effective date petitioner and margek borrowed dollar_figure from mutual of omaha bank on date from the loan proceeds a broker’s fee of dollar_figure was paid to the real_estate broker on date petitioner and or margek paid dollar_figure petitioner claimed a deduction of dollar_figure not dollar_figure with respect to this broker’s fee in real_estate_taxes for the unit in petitioner reported that expense on the schedule c relating to margek filed with petitioner’s tax_return i burden_of_proof discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 morever deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed see 503_us_79 292_us_435 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioner has not argued that sec_7491 applies and therefore the burden_of_proof remains with him respondent conceded that if the court determined that the schedule c deduction for the real_estate_taxes of dollar_figure was not allowed under the passive_loss_rules it would be allowable as a deduction on schedule a itemized_deductions for ii whether petitioner must capitalize certain expenses with respect to the unit sec_162 and sec_212 generally permit a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business or for the production_of_income however a current deduction may not be claimed if the expense is for a capital_expenditure see sec_263 capital expenditures include amounts paid for new buildings or for permanent improvements or betterments made to increase the value of any property or estate indopco inc v commissioner u s pincite the capitalization_rules of sec_263 and the regulations thereunder do not treat an expense to repair property as a capital_expenditure see 136_tc_195 a repair to property is not a capital_expenditure because it does not increase the value or prolong the useful_life of the property or adapt the property for a different or new use id pincite whether an expense is for a permanent improvement or betterment or a repair is a factual determination that turns on a finding that the work did or did not prolong the life of the property increase its value or make it adaptable to a different use id pincite a the buildout the buildout created walls and ceilings the buildout was a permanent improvement or betterment to the unit and prolonged the life of the unit the buildout was a major change to the space not a repair of the space the court finds that petitioner paid dollar_figure to his friend’s company and that the expense was a capital_expenditure thus it is not deductible for the year it was paid and must be capitalized under sec_263 b the broker’s fee the costs of acquiring a lease including a broker’s fee are capital expenditures 14_tc_1236 sec_1_263_a_-2 f ii i example income_tax regs such costs are capitalized and amortized over the term of the lease munger v commissioner t c pincite sec_1_263_a_-2 f ii i example income_tax regs sec_1_461-1 income_tax regs the court concludes that the broker’s fee is not deductible for the year it was paid rather it must be capitalized and amortized over the life of the john hancock lease as discussed below the court concludes that petitioner’s rental real_estate activity is subject_to the passive_activity_loss rules accordingly the amortization of the broker’s fee is subject_to the passive_activity_loss rules the court leaves the calculation of the application of these rules to the rule_155_computations iii whether petitioner’s commercial rental real_estate business is a passive_activity sec_162 and sec_212 generally permit a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business or for the production_of_income in the case of an individual sec_469 generally disallows any current deduction for a passive_activity_loss sec_469 b a passive_activity_loss is equal to the aggregate losses from all passive activities for a taxable_year over the aggregate income from all passive activities for that year sec_469 generally a passive_activity is any trade_or_business in which the taxpayer does not materially participate see sec_469 c a whether petitioner meets the definition of a real_estate_professional whether the remaining deductions petitioner claimed for mortgage interest_expense of dollar_figure and real_estate_taxes of dollar_figure are deductible without limitation under the passive_activity_loss rules depends on whether petitioner the effect of the passive_activity_loss disallowance rule is that deductions related to passive activities are allowed against income from passive activities and the excess ie the amount by which the deductions related to the passive activities exceed the income from passive activities cannot be deducted from income from activities other than passive activities see 279_f3d_547 7th cir aff’g 114_tc_366 meets the definition of a real_estate_professional the court concludes that petitioner did not meet the definition of a real_estate_professional rental_activity including commercial rental real_estate activity is passive unless the taxpayer qualifies as a real_estate_professional as defined in sec_469 sec_469 if a taxpayer meets that definition sometimes that taxpayer is referred to as a real_estate_professional then sec_469 does not apply and the taxpayer’s rental real_estate activity if conducted as a trade_or_business or for the production_of_income is not treated as a passive_activity if the taxpayer materially participates in the activity sec_469 fowler v commissioner tcmemo_2002_223 tax ct memo lexis at sec_1_469-9 income_tax regs the court concludes that petitioner has not met the time requirements of sec_469 and does not meet the threshold requirements of a real_estate_professional therefore the court does not need to address the definition of material_participation set forth in sec_469 sec_469 provides two tests that a taxpayer must satisfy to be described as a real_estate_professional one requires that the taxpayer perform respondent conceded that if the court determined that petitioner did not meet the definition of a real_estate_professional petitioner would be allowed to deduct the real_estate_taxes as a schedule a deduction see supra note more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 the other requires that more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates sec_469 on the basis of the record the court concludes that petitioner’s commercial rental real_estate activity constituted a real_property_trade_or_business during see sec_469 the court also concludes that petitioner’s legal practice was a trade_or_business for purposes of sec_469 however petitioner has failed to prove how much time he spent on either the commercial rental real_estate activity or his legal practice consequently petitioner has failed to sustain his burden to prove he meets the description of a real_estate_professional under sec_469 petitioner testified that he did not keep track of the time he spent in his legal practice petitioner’s legal practice generated dollar_figure in gross_receipts so there is a presumption that petitioner performed some type of personal service in his legal practice however petitioner did not quantify how much time he spent in his legal practice consequently without quantification of the hours he spent providing personal services in his legal practice he cannot prove that one-half of his personal services in his trades and businesses were performed in his commercial rental real_estate activity further petitioner has not met his burden of proving that in he spent more than hours performing services connected with his commercial rental real_estate activity a taxpayer may use any reasonable means to establish his hours of participation sec_1_469-5t temporary income_tax regs fed reg date contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means id reasonable means may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries id the court has held that the regulations concerning the records to be maintained by taxpayers by no means allow a postevent ‘ballpark guesstimate’ carlstedt v commissioner tcmemo_1997_331 wl at citing speer v commissioner t c memo a taxpayer’s uncorroborated testimony need not be relied upon bailey v commissioner tcmemo_2001_296 tax ct memo lexi sec_332 at the court is not required to accept unverified testimony of taxpayers in the absence of adequate documentation see eg lum v commissioner tcmemo_2012_103 estate of stangeland v commissioner tcmemo_2010_185 petitioner has conceded that he did not meet the definition of a real_estate_professional for he asserts that in however things changed and he did meet the definition of a real_estate_professional for that year petitioner did not maintain any appointment books calendars or narrative summaries of the hours he spent in his commercial rental real_estate activity petitioner’s only proof of how much time he devoted to his commercial rental real_estate business in was the vague and uncorroborated testimony of him and his brother the court concludes that petitioner’s testimony is not credible at trial in petitioner testified that he estimated he spent hours a week on the commercial rental real_estate activity during the buildout of the unit from sometime in january to sometime in date with respect to petitioner’s testimony the court finds it difficult to believe he accurately remembered the number of hours he spent on his commercial rental real_estate activity petitioner agreed that because of the passage of time it was hard for him to remember details when asked whether he was on the boards of two entities in he said he was when asked whether the board meetings were every three months or six months he could not remember he stated you’re asking me things that are many years ago that i do not remember there is nothing in petitioner’s testimony to indicate that he had a better memory with respect to his commercial rental real_estate activity than with respect to the board meetings he attended petitioner also testified that he hired logistics to do the buildout those services were performed by an independent_contractor not petitioner petitioner’s brother testified that his friend’s company logistics used a crew of three to four people to perform the buildout petitioner testified that he paid logistics dollar_figure for that work and provided a bank statement and a copy of the front of a check as proof of such payment with a crew of three to four other people working on the buildout the court finds it unlikely that petitioner would have spent hours a week on the buildout petitioner also testified that once john hancock committed to being a tenant he spent hours a week on the unit however petitioner did not provide any time period for such services petitioner’s brother did not testify as to how much time petitioner spent on the commercial rental real_estate activity after john hancock committed to being a tenant petitioner testified that his work during this period involved reviewing the lease and learning about triple net leases it is not clear whether such activity was connected to petitioner’s practice as a lawyer or his work as the owner of the unit the court concludes that petitioner has not proven he did any work on the john hancock request or lease in connection with his commercial rental real_estate activity with respect to showing the property petitioner testified that he hired a real_estate broker to show the property the record shows that petitioner paid this real_estate broker a broker’s fee of dollar_figure when it found a tenant for the property again that service was performed by an independent_contractor not petitioner petitioner testified that i was showing it to friends talking to people telling people about the situation that i’m involved in some people came and looked at the property that personally that sic i brought in there he also testified that he had flyers prepared and advertised the property on the internet however petitioner did not testify or provide corroboration as to how many hours he spent showing the property or advertising it he did not provide any receipt for the number of flyers he had made or records of where he distributed the flyers he did not provide any calendar or listing of the times he showed the unit to potential tenants petitioner also hired a construction company to construct the space once john hancock determined it was interested in renting the unit the construction company’s role was that of a general contractor under the construction_contract the construction company was responsible for construction or overseeing construction petitioner reserved the right to approve subcontractors and payments but did not reserve any specific participation in the construction petitioner’s brother testified that he estimated petitioner spent to hours a week during the buildout one-half of the time petitioner testified he spent the court is not persuaded that petitioner’s brother’s testimony furnishes anything better than a postevent ballpark guesstimate bailey v commissioner tcmemo_2001_296 carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 even if the court were to accept petitioner’s and his brother’s testimony as proof of the time spent on petitioner’s commercial rental real_estate activity for the amount of time is less than the required hours using his brother’s higher estimate hours a week and taking judicial_notice of the number of full weeks in the period january through date full weeks the total time spent would be hours petitioner puts weight on his brother’s testimony as a third party but even if his brother’s estimate of hours per week was used for both construction periods including november and december the time would still be only hours without any legal_holiday adjustments petitioner has not met his burden of proving he spent more than hours on his commercial rental real_estate activity therefore petitioner was not a real_estate_professional under sec_469 for and unless relief provided under sec_469 applies the losses sustained for are passive_activity_losses deductions for which are disallowed by sec_469 b whether petitioner’s rental real_estate business qualifies for the relief provided by sec_469 the second exception to the general_rule that rental_real_estate_activities are per se passive is found in sec_469 sec_469 provides that a taxpayer who actively participates in rental_real_estate_activities may deduct up to dollar_figure per year for related passive_activity_losses sec_469 and a taxpayer may satisfy the active_participation requirement by participating in management decisions such as approving new tenants deciding rental terms and arranging for services and repairs madler v commissioner tcmemo_1998_112 the dollar_figure amount begins to phase out when the taxpayer’s adjusted_gross_income agi determined without regard to any passive_activity_loss exceeds dollar_figure and is phased out entirely when the taxpayer’s agi reaches dollar_figure sec_469 for respondent determined that petitioner met the requirements of sec_469 and allowed a deduction for a portion of the loss petitioner reported on his tax_return however with respect to after taking petitioner’s concessions into account respondent determined that petitioner’s agi was above dollar_figure accordingly even if petitioner were to prove that he actively participated with respect to the unit any exception under sec_469 is phased out therefore petitioner does not qualify for any relief under sec_469 for iv accuracy-related_penalties after concessions see supra note respondent determined accuracy-related_penalties for and sec_6662 and b and provides an accuracy-related_penalty equal to of the portion of an underpayment attributable to any substantial_understatement_of_income_tax or to negligence or disregard of rules or regulations under sec_7491 the commissioner bears the burden of production with regard to penalties 116_tc_438 to meet that burden the commissioner must come forward with evidence indicating that it is appropriate to impose the penalty id to meet that burden respondent must come forward with sufficient evidence showing that it is appropriate to impose the accuracy-related_penalty see id as explained below the court concludes that respondent has met his burden of production with respect to negligence or disregard of rules or regulations under sec_6662 and b and with respect to a substantial_understatement_of_income_tax under sec_6662 if the rule_155_computations so establish although respondent bears the burden of production with respect to the accuracy-related_penalty determined for each of petitioner’s taxable years respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions because petitioner bears the burden_of_proof with regard to those issues higbee v commissioner t c pincite a substantial_understatement each party made concessions before trial and the court has sustained items in the notice_of_deficiency that were not conceded the court finds that in the event the computations under rule establish that there is a substantial_understatement_of_income_tax for either year as a result of the court’s holding and the parties’ concessions that is greater than the greater of of the tax required to be shown in petitioner’s return or dollar_figure see sec_6662 then petitioner has substantially understated his income_tax and is liable for a penalty under sec_6662 b negligence or disregard of rules or regulations the accuracy-related_penalty may also be imposed under sec_6662 because of negligence or disregard of rules or regulations sec_6662 if the computations under rule do not establish a substantial_understatement_of_income_tax for either year petitioner is liable for the accuracy-related_penalty because he was negligent and acted in careless disregard of rules or regulations for both and the instructions for schedule c specifically reference the number of hours required to be considered materially participating in an activity and special rules applicable to rental real_estate activity the instructions also indicate that a taxpayer can deduct only of meals and entertainment_expenses negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 higbee v commissioner t c pincite sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable person to be exceptionally beneficial under the circumstances see sec_1_6662-3 income_tax regs petitioner has not provided any evidence including credible testimony that he made a reasonable attempt to ascertain the correctness of the expenses he reported with respect to his legal business or the expenses he reported with respect to his real_estate activity a reasonable person would have expected that not reporting any gross_receipts but claiming deductions with respect to the real_estate activity thereby generating a large loss was exceptionally beneficial for purposes of sec_6662 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 higbee v commissioner t c pincite a disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position sec_1_6662-3 income_tax regs a disregard of rules or regulations is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id petitioner’s disregard of rules or regulations was at least careless with respect to his tax returns for both and with respect to the deduction petitioner claimed for meals and entertainment for his legal practice he testified that he claimed of meals and entertainment_expenses for both and the schedule c included a line item direction to see instructions while petitioner could not remember whether he read the instructions to schedule c a reasonable person who prepares his own tax_return would have seen that reference to the instructions on the form the instructions for schedule c for both years clearly state that you can deduct only of your business meal and entertainment_expenses disregarding these instructions was careless further the instructions for schedule c specify when certain costs connected to real_property must be capitalized as the court concluded two expenses connected with the unit the buildout costs and the broker’s fee were subject_to the capitalization_rules petitioner’s disregard of rules and regulations was careless when he did not make any attempt to capitalize these costs but rather claimed current_year deductions for both further petitioner’s disregard of rules and regulations was careless when he failed to make any attempt to keep track of the time he spent on his commercial rental real_estate activity despite clear statements in the schedule c instructions that taxpayers must meet certain hours requirements in order for activities not to be considered passive activities regardless of whether the sec_469 requirements are complex as petitioner asserts they are a reasonable person would have realized that the statute requires proof of time spent and would have kept some type of record and made an effort to keep track of time spent c reasonable_cause and good_faith a penalty will not be imposed under sec_6662 however if the taxpayer establishes that he acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in the light of all the facts and circumstances sec_1 b income_tax regs see higbee v commissioner t c pincite relevant factors for the court to consider include the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs petitioner did not hire a tax professional to advise him with respect to his and tax returns but prepared the returns himself however petitioner is a lawyer with advanced education petitioner has the skills to read a statute and regulations and understand whether they require recordkeeping the instructions to schedule c clearly state that only of a business’ meals and entertainment_expenses are allowable as a deduction yet petitioner claimed deductions for of the meals and entertainment_expenses for his legal practice those instructions also indicate that a taxpayer must prove he spent a certain number of hours in a trade_or_business to avoid its being classified as a passive_activity petitioner has failed to prove that he acted with reasonable_cause and in good_faith and is liable for an accuracy-related_penalty for each year to reflect the foregoing decision will be entered under rule
